                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                             CRIMINAL ACTION

VERSUS                                                               NO. 13-184

CHRISTOPHER JOSEPH                                                   SECTION “J” (2)

                         ORDER AND REASONS ON MOTION

       Defendant Christopher Joseph's Motion for Leave to Appeal in Forma Pauperis,

Record Doc. 292, has been referred to me1 by the district judge. Record Doc. No. 293.

Joseph filed the motion in the United States Fifth Circuit Court of Appeals, which

forwarded it to this court with instructions to "notify us when you have acted on the

motion." Record Doc. No. 292 at p. 5. For the following reasons, the motion is

DISMISSED AS MOOT.

       The in forma pauperis application apparently refers to a prolix pro se notice of

appeal filed by defendant in this court. Record Doc. No. 290. Joseph did not specifically

identify which judgment of this court applies to his most recent notice of appeal.

       If the notice of appeal applies to the amended judgment entered by this court on

August 26, 2015, Record Doc. No. 225, the application to proceed in forma pauperis must

be dismissed as moot because defendant's appeal of that amended judgment, Record Doc.

No. 228, was fully adjudicated and dismissed as frivolous by the Fifth Circuit on March 1,

2016. Record Doc. No. 240.



       1
        Although the referral order identified another magistrate judge, that designation apparently
was mistaken. The case is allotted to me for this purpose.
       If the notice of appeal applies to the judgment entered by this court on August 31,

2016, dismissing with prejudice defendant's petition to vacate his sentence under 28 U.S.C.

§ 2255, Record Doc. No. 252, the application to proceed in forma pauperis must be

dismissed as moot because defendant paid the Fifth Circuit's $505 filing fee on December

9, 2016, Record Doc. No. 264, and defendant's motion for a certificate of appealability of

that judgment, Record Doc. No. 253, was denied by the Fifth Circuit on February 6, 2018.

Record Doc. No. 283. "Unless a circuit justice or judge issues a certificate of appealability,

an appeal may not be taken to the court of appeals from the final order in a proceeding

under section 2255." 28 U.S.C.A. § 2253(c)(1)(B) (emphasis added).

       At this time, there is no existing appealable judgment or other order of this court that

has not already been appealed and fully addressed by the Fifth Circuit. No new order or

judgment of this court has been entered from which a new appeal could be taken. There is

no need for an order permitting Joseph to proceed in forma pauperis for any proper present

purpose. Accordingly, defendant's motion is DISMISSED AS MOOT.

                                                       30th day of May, 2019.
                       New Orleans, Louisiana, this _________




                                                   JOSEPH C. WILKINSON, JR.
                                              UNITED STATES MAGISTRATE JUDGE
CLERK TO NOTIFY:
HON. CARL J. BARBIER;
CLERK, FIFTH CIRCUIT




                                             -2-
